Citation Nr: 1622210	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  07-35 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for memory loss, to include as secondary to service-connected migraines. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to May 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California  

In December 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This issue came before the Board in March 2015, at which time the Board remanded the matter for a VA examination.  As discussed below, the Board finds that another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for dizziness was also before the Board in March 2015.  The RO granted service connection for vertigo, secondary to service-connected migraine headaches, in a January 2016 rating decision.  The Veteran has not appealed this decision and the issue is not before the Board at this time. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

This matter must be remanded to obtain adequate medical opinions that comply with the prior Board remand.  A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

In its March 2015 decision, the Board remanded the issue of memory loss for a VA examination.  The Board instructed the VA examiner to determine whether the Veteran has memory loss due to an undiagnosed illness or whether his symptoms can be attributed to any known medical causation, including service, the Veteran's migraine headaches, or any ear conditions.  In a September 2015 ear conditions examination, the examiner noted that the Veteran has retrograde memory loss after migraine episodes.  The examiner then concluded that it was as likely as not that the Veteran's symptoms of memory loss are caused by his migraine headaches.  The claim was returned to the examiner for an addendum opinion as no rationale had been provided.  In December 2015, the examiner issued an addendum opinion in which she stated that the Veteran's memory loss is less likely than not caused by or aggravated by the Veteran's service-connected headaches because there is no strong correlation between headaches and memory loss in the medical literature.  

The Veteran was also afforded a mental health examination in September 2015.  The examiner concluded that the Veteran's memory loss is due to an undiagnosed illness and that his symptoms of memory loss worsen as his medical problems do.  

In light of the conflicting and vague medical opinions, the Board must remand for an adequate medical examination and opinion.  Due to the complex medical nature of the issue, the AOJ should schedule the Veteran for an examination with a neurologist. 

The RO should also take this opportunity to update the VA outpatient records.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VAMC Sepulveda/West LA from November 2015 to the present.


2. Only after obtaining any available VA records, then schedule the Veteran for a VA neurological examination to determine the nature and etiology of the Veteran's memory loss.  The Veteran's claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  The examiner's attention is drawn to:  October 2014 VA neurology note; July and October 2015 VA notes assessing memory loss, confusion, and disorientation: Unclear cause; and September 2015 VA examination noting "retrograde amnesia."  

All indicated tests and studies should be completed and findings reported in detail.  

The examiner should provide opinions as to the following:

a) Is the Veteran's memory loss due to an identifiable pathology or diagnosis, separate and distinct from his service-connected migraine headaches?

b) If the Veteran's memory loss is due to an identifiable and separate pathology or diagnosis, is it at least as likely as not (50 percent or greater probability) that the memory loss was incurred in or otherwise caused by military service?

c)  Otherwise, is it at least as likely as not (50 percent or greater probability) that the memory loss is caused by or aggravated by the Veteran's service-connected migraine headaches?  If so, is it a separately diagnosed condition, or is it more properly considered part of the symptom complex from the migraine headaches?

Please address causation and aggravation separately.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






